Grace, J.
(dissenting). The contract in this case was for a definite period of time. All the rights and duties of the parties were definitely specified in the contract. The evidence warranted the finding by the jury that the plaintiffs had substantially performed their contracts. There was no evidence to show to the contrary, nor was there any evidence showing that the defendants were entitled to any reduction from the full contract price, by reason of having performed other services for other persons.
If there were any such evidence, the jury passed upon the same and disposed of it by its verdict in favor of plaintiff. Their verdict is conclusive in this case on this court, on the questions submitted to them, which were all questions of fact in the case.
It seems to us the construction placed by the majority upon the contract is such that a contract of this character would be of little force or effect; and, as it appears to my mind, the court, by its decision, permits the impairment of the contract.
It was by no means a one-sided contract. The amount which the plaintiffs were paid for performing the service specified in the contract was a very small sum per month. We may draw on our common knowledge of the surrounding condition to demonstrate this.
For instance, the time of commencement of the performance of the contract was in the latter part of September, 1918. From that time until about the first part of November, at least, any of the plaintiffs could have taken his team, and, in all probability, for the use of the team and himself, gotten $10 per day threshing.
Then, commencing again on, say, the first day of April, 1919, and *454from that time onward until the time specified as the time of the termination of the contract, certainly a man and team would be worth several times as much per day in the field at farm work, as they would receive for performing the service specified in the contract.
Again, it may be taken into consideration that, during the winter months, plowing back and forth through the snow, and delivering the children, and redelivering them at their homes, would be no easy task.
In the state of the evidence at the close of the case, the trial court could do nothing less than give the instruction which it gave. We do not regard the analysis of the majority opinion, which endeavors to distinguish between this contract and a teacher’s contract, as at all correct. Both are contracts, and the principles of law which are applicable to written contracts, which are wholly complete, are as applicable to one as to the other, in the circumstances of this case.